Citation Nr: 1118415	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated 20 percent disabling, on an extraschedular basis.  

2.  Entitlement to an increased rating for sciatica of the left lower extremity, currently rated 20 percent disabling, on an extraschedular basis.  

3.  Entitlement to an increased rating for sciatica of the right lower extremity, currently rated 10 percent disabling, on an extraschedular basis.  

4.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty from January 1961 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared for a personal hearing at the RO before the undersigned in September 2009.  A transcript is associated with the claims file.  Further, the Board received additional evidence from the Veteran following the hearing.  He also submitted a waiver of initial RO review of the new evidence.  38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 decision, the Board denied the Veteran's claims for entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 20 percent disabling; entitlement to an increased rating for sciatica of the left lower extremity, rated as 20 percent disabling; and entitlement to an increased rating for sciatica of the right lower extremity, rated as 10 percent disabling.  The Board also determined that the issue of a TDIU had been properly raised by the record, and remanded that issue so that further development could be completed prior to adjudication.

The Veteran appealed the Board's decision.  In February 2011, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  A Joint Motion for Remand was granted by Order of the Court in February 2011.  Specifically, the Joint Motion for Remand indicated that the Veteran's claims for entitlement to service connection for degenerative disc disease of the cervical spine and increased schedular rating for degenerative disc disease of the lumbar and sciatica of the bilateral lower extremities should be affirmed.  However, the parties found that the Board erred by failing to remand the appellant's claim for extraschedular consideration of his increased rating claims when it remanded his claim for TDIU for further development.  The parties indicated the Board would have benefited from the additional evidence procured through the development of the TDIU claim.  

Unfortunately, the Veteran's claim for extraschedular ratings for degenerative joint disease of the lumbar spine, sciatica of the left lower extremity, and sciatica of the right lower extremity is not yet ripe for appellate consideration.  As will be discussed below, the Veteran's TDIU claim requires additional development.  The claims for extraschedular ratings for degenerative joint disease of the lumbar spine, sciatica of the left lower extremity, and sciatica of the right lower extremity, will therefore be held in abeyance pending further development and adjudication of the Veteran's TDIU claim.

With regard to his claim for a total disability evaluation based on individual unemployability, the Board finds that further development is warranted as a certain action requested in the Board's previous remands has not been performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Notably, in its July 2010 remand, the Board specifically requested that, "If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case."  The Board observes that the issue of entitlement to a TDIU has not yet been readjudicated in a Supplemental Statement of the Case even though the Veteran was not granted in full the benefit sought.  Rather, the RO sent the Veteran notice of a rating decision that addressed the TDIU issue, which informed him that he had one year to file an appeal.  This was error.  The Board specifically noted in its July 2010 Remand that the TDIU issue was part and parcel to the Veteran's increased rating claims not a separate and distinct claim/issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The July 2010 remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Court has addressed this issue in Stegall v. West, 11 Vet. App. 268 (1998), wherein it states that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Therefore, the Board finds that the Veteran has not been accorded a meaningful opportunity to respond to a readjudication of his claim in a Supplemental Statement of the Case in accordance with the Board's previous July 2010 remand request.  Accordingly, a remand for compliance with the Board's earlier remand is required so that the RO can issue a Supplemental Statement of the Case regarding the issue of entitlement to a TDIU.

Moreover, the Board notes that the July 2010 remand also directed that, "The RO must provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience," and that, "The claims file must be made available to the examiner for review in conjunction with the examination."  The Veteran was afforded a VA examination in January 2011 to determine the impact that his service-connected disabilities had on his employability.  However, the examiner explicitly noted in his examination report that the Veteran's claims file could not be located at the time of the examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the January 2011 VA examination report is inadequate, as the Veteran's claims file was not made available to the examiner, as directed in the Board's July 2010 remand instructions.  As such, the Board finds that a new VA examination and opinion should be obtained to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.

Finally, the claims file reflects that the Veteran has received medical treatment from the Bay Pines and Pasco VA Medical Centers (VAMCs).  However, as the claims file only includes treatment records from those facilities dated up to November 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete inpatient and outpatient 
treatment records from the Bay Pines and Pasco VAMCs since November 2010.  Any negative development should be noted in the claims file.

2.  The RO must provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Upon completion of the above, the RO should readjudicate all issues in appellate status.  This should include a determination of whether the claims for increased ratings should be referred to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


